    Case: 1:19-cv-01686 Document #: 32 Filed: 04/09/19 Page 1 of 3 PageID #:287



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHARLES F. GILBERT and                         )
 SANDRA D. GILBERT,                             )
                                                )        Case No. 1:19-cv-01686
                        Plaintiffs,             )
                                                )        Judge John Robert Blakey
                v.                              )
                                                )
 BMO HARRIS, N.A.; NATIONSTAR                   )
 MORTGAGE LLC, D/B/A MR. COOPER;                )
 AMERICAN HONDA FINANCE                         )
 CORPORATION; FORD MOTOR                        )
 CREDIT COMPANY LLC, D/B/A                      )
 LINCOLN AUTOMOTIVE FINANCIAL                   )
 SERVICES; TAMMAC HOLDINGS                      )
 CORPORATION, D/B/A TAMMAC                      )
 FINANCIAL; WELLS FARGO BANK,                   )
 N.A.; TRANSUNION, LLC; and                     )
 EQUIFAX INFORMATION SERVICES,                  )
 LLC,                                           )
                  Defendants.                   )

                 DEFENDANT’S UNOPPOSED MOTION FOR
      AN EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT

       NOW COMES Defendant Ford Motor Credit Company LLC, D/B/A/ Lincoln Automotive

Financial Services (“Ford Motor Credit”), by and through its attorneys, and for its Unopposed

Motion for an Extension of Time to Respond to Plaintiffs’ Complaint, states as follows:

       1.      On March 11, 2019, Plaintiffs Charles F. Gilbert and Sandra D. Gilbert commenced

this case in the Northern District of Illinois, Eastern Division, by filing their Complaint, which,

among other claims against other defendants, asserts a single cause of action against Ford Motor

Credit for violation of the Fair Credit Reporting Act.
    Case: 1:19-cv-01686 Document #: 32 Filed: 04/09/19 Page 2 of 3 PageID #:288



       2.      Ford Motor Credit was served with the Summons and Complaint in the above-

captioned matter on or about March 19, 2019. (Dkt. 9.) Accordingly, Ford Motor Credit response

to Plaintiffs’ Complaint is due on April 9, 2019. (Id.)

       3.      Ford Motor Credit’s counsel was recently retained and needs additional time to

review the case materials in order to file the appropriate response to Plaintiffs’ Complaint.

Therefore, Ford Motor Credit requests an additional twenty-one (21) days to respond to Plaintiffs’

Complaint, up to and including April 30, 2019.

       4.      Ford Motor Credit’s counsel has conferred with Plaintiffs’ counsel, and Plaintiffs’

counsel does not oppose this motion.

       5.      This is Ford Motor Credit’s first request for an extension. This motion is brought

in good faith and granting Ford Motor Credit an extension of time to respond to Plaintiffs’

Complaint will not prejudice any party.

       WHEREFORE, Ford Motor Credit respectfully prays that this Honorable Court grant this

unopposed motion, grant Ford Motor Credit an additional twenty-one (21) days to respond to

Plaintiffs’ Complaint, up to and including April 30, 2019, and enter whatever further relief this

Court deems just and appropriate.

Dated: April 9, 2019                                 Respectfully submitted,

                                                     Ford Motor Credit Company LLC

                                                     By:    /s/Susan E. Groh
                                                            One of Its Attorneys

                                                            Susan E. Groh
                                                            McGuireWoods LLP
                                                            77 W. Wacker Drive, Suite 4100
                                                            Chicago, Illinois 60601-1818
                                                            Telephone: (312) 849-8100
                                                            Facsimile: (312) 849-3690
                                                            sgroh@mcguirewoods.com

                                                 2
    Case: 1:19-cv-01686 Document #: 32 Filed: 04/09/19 Page 3 of 3 PageID #:289



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019, a copy of the foregoing document was filed in the
United States District Court for the Northern District of Illinois via the Court’s electronic filing
system and that this document has been sent to all counsel of record via the Court’s electronic
filing system.

                                              /s/Susan E. Groh
                                              Susan E. Groh
